By the Court :
By section seven of the act concerning divorce and alimony, passed March 11,1853, (S. & C. 512,) it is provided, when a divorce is granted by reason of the aggression of the husband, the wife shall be allowed alimony out of her husband’s real and personal, property, “ which, may be allowed to her in real or personal property.” Held.*658In case it is allowed in real property, it is not error to decree to her the absolute title in fee,
J. A. Penn and Stcmdish & Brown for the motion.
J. & B. A. Johnston contra.
Motion overruled.